Citation Nr: 0127231	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  92-18 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
an injury to the right little finger, with resulting 
malfunction of the right hand, currently evaluated as 30 
percent disabling.

(The issue of whether a July 1950 Board decision, which 
denied entitlement to a compensable evaluation for the 
residuals of an injury to the little finger of the right 
hand, should be reversed or revised on the grounds of clear 
and unmistakable error, will be addressed in a separate Board 
decision.)


REPRESENTATION

Veteran represented by:	Dennis C. Galarowicz, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1988 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to a compensable evaluation for the 
veteran's residuals of an injury to the right little finger.  
The record reflects that the veteran perfected a timely 
appeal with respect to that issue.  

In October 1990, the Board remanded the veteran's claim to 
the RO for additional evidentiary development.  The requested 
development was completed, and, in a February 1991 rating 
decision, the RO granted an increased evaluation of 
30 percent for the veteran's service-connected disability, 
effective from August 1988.  The veteran subsequently 
continued to express his disagreement with the disability 
rating that had been assigned, and the case was eventually 
returned to the Board for further appellate review.

In March 1994, the Board again remanded the matter to the RO 
for additional evidentiary development.  Thereafter, the RO 
continued to deny the veteran's claim, and his case was 
subsequently returned to the Board.  In April 1995, the Board 
determined that the development requested in its previous 
remand had not been completed, and that an additional remand 
was warranted so that it could be done.  The requested 
development was then completed by the RO, and, in a May 1996 
Supplemental Statement of the Case (SSOC), the RO continued 
to deny the veteran's claim for an increased rating.  The 
claims folder was then once again returned to the Board.

In August 1996, the Board denied the veteran's claim of 
entitlement to a rating in excess of 30 percent for his 
service-connected residuals of an injury to the right little 
finger.  The veteran subsequently appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While this case was pending at the Court, 
the veteran filed a motion to vacate the Board's August 1996 
decision, and to remand the issue of entitlement to an 
increased evaluation for the residuals of a right little 
finger injury for readjudication.  In a November 1997 
Memorandum Decision, the Court granted that motion, vacated 
the Board's August 1996 decision, and remanded the veteran's 
claim to the Board for compliance with directives that were 
specified by the Court.

In June 1998, the Board again remanded the veteran's claim of 
entitlement to an increased rating for the residuals of a 
right little finger injury to the RO for further evidentiary 
development.  The requested development was completed, and, 
in a September 1999 SSOC, the RO continued to deny the 
veteran's claim for an increased evaluation for his service-
connected disability.

In June 2000, the Board again denied the veteran's claim of 
entitlement to an increased evaluation for his service-
connected residuals of a right little finger injury.  He 
subsequently filed another appeal to the Court.  

While the case was pending at the Court, the VA Office of 
General Counsel filed an unopposed motion for remand, 
requesting that the Court vacate the Board's June 2000 
decision and remand the issue of entitlement to an increased 
rating for further development and readjudication.  As will 
be explained in greater detail below, the motion stated that 
a remand of this case from the Court to the Board was 
warranted, due to the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  In March 2001, the Court granted 
the unopposed motion, vacated the Board's June 2000 decision, 
and remanded the case to the Board for compliance with 
directives that were specified in the motion.  

The case has been returned to the Board for further appellate 
review consistent with the Court's order.

The Board notes in passing that, following the February 1991 
rating decision, the veteran also perfected a timely appeal 
regarding the issue of entitlement to an effective date 
earlier than August 1988 for the 30 percent disability rating 
assigned for his residuals of an injury to the right little 
finger.  The claim was denied by the Board in June 1996, and 
the veteran subsequently appealed that decision to the Court.  
In the November 1997 Memorandum Decision, the Court affirmed 
that part of the Board's June 1996 decision, which denied the 
veteran's claim of entitlement to an earlier effective date 
for the 30 percent disability rating assigned for his 
service-connected disability.  Thus, the Board finds that 
this matter has been resolved and is no longer on appeal.


FINDING OF FACT

The competent and probative evidence demonstrates that 
veteran's right little finger and hand disability is 
manifested by no more than moderate, incomplete paralysis of 
the ulnar nerve.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the residuals of an injury to the right little finger, with 
resultant malfunction of the right hand, are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.103, 4.1, 4.2, 
4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5156, 5227, 
7803, 7804, 8716 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The record reflects that, in March 1946, the RO granted 
service connection for an injury to the little finger of the 
right hand.  This decision was evidently based on a review of 
the veteran's service medical records, which show that, in 
January 1945, he sustained a laceration to the palmar surface 
of the right fifth finger at the proximal interphalangeal 
joint, resulting in the non-union of the flexor profundus 
tendon.  This injury was treated surgically in June 1945, at 
which time the veteran underwent a transplant of the sublimis 
tendon of the little finger of the right hand to the 
profundus of the same finger.  Thereafter, in a report of 
medical examination conducted at separation in December 1945, 
it was noted that he was unable to completely flex and extend 
the 5th finger of the right hand due to contracture and 
adhesions that had resulted from his initial injury and 
subsequent surgery.

Following the award of service connection, the veteran 
submitted a statement from a private physician, Dr. R.C., 
which was dated in June 1946.  In this statement, Dr. R.C. 
noted that the veteran complained of some pain in the scar 
and an inability to fully flex the fifth finger.  Upon 
examination, the physician found that the veteran's scar was 
well healed, but that there was some thickening and redness 
in the area.  He also noted that the veteran was unable to 
flex the distal joint, and that there was some limitation of 
motion of the mid phalangeal joint.  Dr. R.C. found that the 
adhesions appeared to be caught on the palmar surface, but 
that the flexor sublimis was working.  The physician 
determined that there were some joint changes, limited motion 
and atrophy of the fingers, and that the degree of disability 
to the finger was "about fifty per cent."  Dr. R.C. 
concluded that further surgery was not necessary, and that 
the condition as it presently existed was permanent.

In November 1946, the veteran underwent a VA medical 
examination.  The veteran reported that he had lost no time 
at work due to his finger disability, and that he had not 
received any medical care since his discharge from service.  
He reported experiencing stiffness in his finger and an 
inability to obtain a good grip, and he indicated that the 
area of his injury would become blue at times.  The VA 
examiner found that the veteran had limitation of motion of 
the finger, such that he could not bring it into the palm, 
and that the finger could not be fully extended, even 
passively.  It was also noted that the veteran had a weakened 
grip.  The VA examiner noted a diagnosis of laceration of the 
5th finger, right flexor tendon, postoperative, with 
limitation of motion and occasional pain, discoloration, and 
weakness.  After reviewing this evidence, the RO issued a 
rating decision in January 1947, in which it confirmed the 
noncompensable evaluation assigned for the veteran's finger 
disability. 

Throughout the next several decades, the veteran's service-
connected disability remained evaluated as noncompensable.  
In 1988, the veteran submitted an informal application for an 
increased rating for his service-connected residuals of an 
injury to the right little finger.  In connection with this 
claim, the RO obtained copies of treatment records dated in 
1986 and 1988.  These records are negative for any complaints 
or treatment for the veteran's finger disability.  In the 
November 1988 rating decision, the RO denied a compensable 
evaluation for his right little finger disability.  As noted 
in the Introduction to the present decision, the veteran 
subsequently perfected a timely appeal regarding that issue.

In October 1990, the Board remanded this case to the RO for 
additional evidentiary development.  Specifically, the Board 
instructed the RO to obtain a VA medical examination, in 
order to ascertain the current severity of his service-
connected disability.

In December 1990, in compliance with the Board's 
instructions, the RO scheduled the veteran for a VA 
examination.  The VA examiner found that there was a scar 
with transverse cracking on the ulnar side of the palm, just 
above the little finger.  It was noted that there was 
limitation of motion passively at the metacarpophalangeal 
joint, with extension to 15 degrees, and limitation of 
flexion to 80 degrees.  Flexion in the proximal 
interphalangeal and distal interphalangeal flexion were each 
reported as being to 45 degrees, with extension noted to be 
to 10 degrees.  The VA examiner found that the veteran could 
not actively close his fist completely, as the little finger 
remained in the semiflexed position with a 4.5-cm lag from 
the tip of the little finger to the palm.  The VA examiner 
noted that, upon opening the hand, the little finger remained 
in its partially flexed position.  Strength was described as 
fairly good.  The VA examiner noted a diagnosis of limitation 
of motion of the metacarpophalangeal joint, proximal 
interphalangeal joint, and distal interphalangeal joint of 
the affected finger, with resultant malfunction in the use of 
the right hand.  

Thereafter, in a February 1991 rating decision, the RO 
assigned a 30 percent evaluation for the veteran's service-
connected disability, which was characterized as residuals, 
injury to right little finger, with resultant malfunction of 
the right hand.  In reaching this conclusion, the RO 
apparently found that the veteran's service-connected 
disability was more appropriately rating using the criteria 
of Diagnostic Code (DC) 8716, which pertains to ulnar nerve 
impairment.  This award was made effective from August 1988.  

In April 1992, the RO received a statement from a private 
physician, Dr. G.H., which was dated in November 1990.  In 
this statement, Dr. G.H. indicated that the contracture of 
the veteran's right fifth finger had progressed over the 
years, and that it was now a "50% contracture deformity. . . 
."  He also indicated there was nerve damage and that it 
appeared that the transplanted tendon had grown to the palm 
of the hand.  In addition, Dr. G.H. commented that this 
condition limited the veteran's abilities to function with 
normal fine coordinating hand movements.  

Thereafter, in June 1992, the RO issued an SSOC, in which it 
denied entitlement to a rating in excess of 30 percent for 
the veteran's service-connected residuals of an injury to the 
right little finger.

In March 1993, the veteran submitted another statement from 
Dr. G.H.  In this statement, Dr. G.H. indicated that the 
veteran's complete right hand was affected by his disability, 
although there was less than 100 percent paralysis.  Dr. G.H. 
again commented that there was obvious nerve damage, and that 
the transplanted tendon appeared to have grown to the palm of 
the hand.  No surgery was recommended to correct this 
condition, and Dr. G.H. repeated his conclusion that the 
disorder limited the veteran's abilities to function with the 
normal fine coordinating hand movements.  

In March 1994, the Board again remanded the veteran's case 
for additional development.  The Board found that, although 
the veteran's disability was now rating using the criteria of 
DC 8716, which pertains to ulnar nerve impairment, no VA 
neurological examination had ever been conducted.  For this 
reason, the Board instructed the RO to schedule the veteran 
for a VA neurological examination, in order to obtain an 
opinion regarding the severity of the ulnar nerve impairment.  
The Board also instructed the RO to determine whether any 
additional pertinent medical records might exist, including 
records of any treatment received from Dr. G.H., or from any 
other physicians identified by the veteran.

In a letter dated in April 1994, the veteran reported that 
Dr. G.H. had examined his hand solely for the purpose of 
providing the reports he had submitted, and had never 
actually provided regular treatment for this disability.  In 
another statement, dated in May 1994, the veteran indicated 
that the last time that any other physician had looked at his 
hand had been in 1950, and that the physicians who treated 
him at that time were now all deceased.

In June 1994, the veteran underwent a VA neurological 
examination.  The VA examiner found that he had decreased 
ability to sense a pinprick at his right 5th finger, and on 
the ulnar edge of the right hand distal to the wrist.  The VA 
examiner also found that he had full 5/5 strength throughout, 
except he could not flex the right 5th finger.  

In a February 1995 SSOC, the RO continued to deny a rating in 
excess of 30 percent for the veteran's service-connected 
disability.  The claims folder was subsequently forwarded to 
the Board for further review.

In April 1995, the Board again remanded this case for further 
development.  In doing so, the Board found that the medical 
evidence of record was insufficient to determine whether the 
veteran was entitled to a higher disability rating.  The 
Board therefore instructed the RO to provide the veteran with 
another VA neurological examination.

During a peripheral nerves examination conducted in April 
1996, the veteran complained of difficulty gripping, and of 
persistent pain.  Upon examination, the VA examiner found 
that the veteran's hand had good bulk and tone, but that he 
was unable to flex his little finger.  A significant scar was 
observed on the little finger and wrist, and the VA examiner 
found that there was mildly decreased sensation in the right 
little finger as compared to the left.  Examination was 
otherwise found to be within normal limits.  In an SSOC 
issued the following month, the RO continued to deny the 
veteran's claim for a higher rating.

In August 1996, the Board denied the veteran's claim of 
entitlement to a rating in excess of 30 percent for his 
service-connected residuals of an injury to the right little 
finger.  As noted in the Introduction section above, the 
veteran subsequently appealed the Board's decision to the 
Court. 

While this case was pending at the Court, the veteran filed a 
motion to vacate the Board's August 1996 decision, and to 
remand the issue of entitlement to an increased evaluation 
for the residuals of a right little finger injury for 
readjudication.  In a November 1997 Memorandum Decision, the 
Court granted this motion, vacated the Board's August 1996 
decision, and remanded the veteran's claim of entitlement to 
an increased evaluation to the Board for compliance with 
directives that were specified by the Court.  Specifically, 
the Court instructed the Board to consider whether an 
increased rating might be warranted based upon functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.

In June 1998, the Board once again remanded this case to the 
RO.  The Board instructed the RO to provide the veteran with 
a VA orthopedic examination, so that an examiner could 
address whether the veteran experienced additional functional 
loss due to pain or other symptoms related to his service-
connected disability.

Thereafter, in May 1999, the veteran underwent a VA 
orthopedic examination.  During this examination, the veteran 
reported that his finger frequently got in the way because he 
was unable to move it.  He explained that his inability to 
move his finger caused it to get caught on things and to 
often get injured throughout the day.  He stated that it also 
caused him to knock drinks over, and to drop things.  
Examination revealed that, at rest, the veteran's right 
little finger was abducted, with the distal interphalangeal 
joint flexed to 30 degrees.  There was no active flexion, 
adduction, or extension observed on examination.  The only 
active range of motion of the little finger was abductor 
digiti minimi, at 5/5 strength, and opponens digiti minimi, 
at approximately 2/5 strength.  The long and short flexors 
were 0/5 strength, as were the extensors and the palmar 
interossei of the fifth digit.  Sensation to pinprick in the 
fifth finger was severely reduced, and it was moderately 
reduced in the rest of the digits of that hand.  The veteran 
was, however, able to appose the thumb and little finger, and 
range of motion at the wrist in flexion and extension was 
within normal limits.  The veteran's grip strength was 
considered functional, albeit reduced when compared to the 
left hand.  In addition to the foregoing, the examiner 
commented that the veteran's right fifth finger was 
completely nonfunctional, and an annoyance when performing 
activities of daily living.  Furthermore, the VA examiner 
that the veteran would be more functional had the finger been 
amputated in the past, although, at this point in the 
veteran's life, there was considered to be no reason to 
proceed with such an operation.  As to the remainder of the 
hand, the examiner remarked as follows:

the only function lost is manipulation of the hand 
at the tight crevices is limited because of the 
finger adducted and stuck in that position and 
frequently gets in the way.  Also, he has loss of 
grip strength which probably minimally impacts his 
life, as he does still have a functional grip 
strength.  The remainder of the hand is 
functional.  

The examiner also commented that the veteran's peripheral 
neuropathy was likely related to his pernicious anemia (a 
non-service-connected disorder) and probably not related to 
the injury to the fifth digit.  As to the issue of whether 
the veteran experienced any functional loss due to pain or 
other symptoms, the examiner indicated that any weakness, 
fatigue, or incoordination was already noted in the report.  
The examiner noted that, with flare-ups, the veteran may have 
decreased range of motion, but that this could not be 
quantified further without examining the veteran at such a 
time.  In an addendum to this report, which was obtained the 
following month, it was noted that there was no griffin claw 
deformity or atrophy present, and that the scars on the 
veteran's little finger and wrist were considered benign.  It 
was also noted that there was no weakened flexion of the 
wrist.  

In September 1999, the RO issued another SSOC, in which it 
continued to deny the veteran's claim for an increased 
evaluation for his service-connected disability.  His claims 
folder was subsequently returned to the Board for further 
review.

In a June 2000 decision, the Board again denied the veteran's 
claim of entitlement to an increased evaluation for his 
service-connected residuals of an injury to his right little 
finger.  The veteran subsequently filed another appeal to the 
Court.

While the case was pending at the Court, the VA Office of 
General Counsel filed an unopposed motion for remand, 
requesting that the Court vacate the Board's June 2000 
decision and remand the issue of entitlement to an increase 
rating for further development and readjudication.  The 
motion averred that a remand of this case was warranted, due 
to the recent enactment of the VCAA.  That statute repealed 
the requirement that a claim be well grounded, and contains 
new provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO.  
Because this change in law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date, the motion asserted that a remand was required, so that 
the Board could readjudicate the veteran's service connection 
claim pursuant to the new legislation.  In March 2001, the 
Court granted the unopposed motion, vacated the Board's June 
2000 decision, and remanded the case to the Board for 
compliance with directives that were specified in the motion.  

In June 2001, the Board issued a letter to the veteran's 
attorney, advising him that the case had been returned to the 
Board for readjudication.  The attorney was advised that he 
and the veteran were being given a period of 90 days to 
submit any additional evidence and argument in support of the 
appeal.  Thereafter, in July 1991, the Board received a 
letter from the veteran to the Secretary of VA, in which the 
veteran argued that his case has been pending far too long 
without resolution.  Since the receipt of that letter, no 
additional correspondence has been received by the Board from 
either the veteran or his attorney in regard to his increased 
rating claim.

II.  Analysis

Preliminary Matters

At the outset of this decision, the Board wishes to make it 
clear that we are aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1) (West 1991).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  However, the Board also notes that 
the Court's March 2001 order noted no specific defects in the 
Board's decision of June 2000.  The only basis for remand 
stated was a change in the law resulting from the VCAA.  In 
accordance with the Court's instructions, the Board has 
considered the impact of this new legislation on the 
veteran's claim. 

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C. § 5103A).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the Statement of the Case and numerous 
Supplemental Statements of the Case issued during the 
pendency of this appeal, the Board believes that the veteran 
has been advised of what the evidence must show in order to 
substantiate his claim for an increased rating.  Furthermore, 
the Board notes that we have previously issued two decisions 
in this case, both of which appear to have identified for the 
veteran and his attorney all of the laws and regulations 
pertinent to his claim.  Moreover, the Board notes that the 
RO has issued several letters to the veteran throughout the 
pendency of this appeal for the specific purpose of providing 
him with the opportunity to inform VA of the existence of any 
additional information and evidence that could be pertinent 
to his claim.

More recently, following both the passage of the VCAA and the 
issuance of Court's March 2001 Order, the Board issued a 
letter to the veteran's attorney specifically providing the 
opportunity to submit any additional argument or evidence in 
support of the veteran's claim.  In light of these facts, the 
Board believes that VA has satisfied its duty under both the 
VCAA and the new regulation, 38 C.F.R. § 3.159, to inform the 
veteran and his attorney of the information and evidence 
needed to substantiate his claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (codified as amended at 38 U.S.C. § 5103); 66 
Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the claim.  The 
veteran has been provided with numerous medical examinations 
throughout the pendency of this appeal, and neither he nor 
his representative has alluded to any additional information 
or evidence that has not been obtained and which would be 
pertinent to the present claims.  In light of the above, the 
Board finds that all facts that are relevant to these issues 
have been properly developed, and that no further action is 
required in order to comply with VA's duty to assist under 
both the VCAA and the new regulations.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C. § 5103A); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, ___ Vet. App. ___, No. 
00-51 (Aug. 30, 2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Discussion

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran's disability has been evaluated under the 
provisions of Diagnostic Codes 5227 and 8716.  Under DC 5227, 
which pertains to ankylosis of a finger other than the thumb, 
index, or middle finger, only a noncompensable evaluation is 
provided.  Under DC 8716, which pertains to neuralgia as it 
effects the ulnar nerve, a 60 percent rating is assigned if 
involves the dominant extremity and is productive of complete 
paralysis of the ulnar nerve; with the "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, with atrophy very marked in the dorsal interspace 
and thenar hypothenar eminences; with loss of extension of 
the ring and little fingers, inability to spread the fingers 
(or reverse), inability to adduct the thumb; with flexion of 
wrist weakened.  We note that a 50 percent rating is assigned 
when this is present in the minor extremity, but since the 
veteran's disability apparently affects his major extremity, 
the Board will consider only the evaluations warranted for 
impairment to that (major) extremity.  Severe incomplete 
paralysis of the ulnar nerve of the major extremity is 
assigned a 40 percent rating, and moderate incomplete 
paralysis of the ulnar nerve of the major extremity is 
assigned a 30 percent rating.  Mild incomplete paralysis of 
the ulnar nerve is assigned a 10 percent rating, whether it 
affects the major or the minor extremity.  38 C.F.R. 
§ 4.124a, DC 8716.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran's service-connected residuals of an injury to the 
right little finger are manifested by severe, incomplete 
paralysis of the ulnar nerve, so as to warrant the assignment 
of a rating in excess of 30 percent, under DC 8716.  In this 
regard, the Board notes that repeated VA examinations since 
1990 hava failed to reveal any indication of a griffin claw 
deformity, or of any atrophy in the right hand.  In fact, 
during the veteran's April 1996 VA examination, the VA 
examiner specifically noted that the veteran had good bulk 
and tone in his right hand.  This is consistent with the 
results of the veteran's May 1999 VA examination, in which it 
was also revealed that there was no evidence of atrophy in 
the right hand and no indication of a griffin claw deformity.  
Furthermore, the Board notes that the May 1999 VA examination 
also revealed that there was no evidence of weakened flexion 
of the wrist.  The Board believes this finding to be 
consistent with his 1991 VA examination, in which his hand 
strength was described as fairly good, and with his 1994 VA 
examination, in which his strength was found to be 5/5.  
Although the June 1999 VA examiner noted that the veteran did 
show diminished right hand strength, he was nonetheless 
described as having functional grip strength.  

In short, the Board finds that competent and probative 
evidence of record demonstrates that the veteran experiences 
no more than moderate impairment in his right hand.  Thus, a 
disability rating in excess of 30 percent is not warranted 
under the criteria of Diagnostic Code 8716.  

The Board has considered whether an increased disability 
rating may be available under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5156, which pertains to amputation 
of the little finger.  In this regard, the Board recognizes 
that there is substantial evidence of record demonstrating 
that the service-connected residuals of his in-service injury 
have rendered his right little finger nearly motionless, and 
that the finger is in a position that is now permanently 
drawn in toward the palm.  In fact, the May 1999 VA examiner 
suggested that an amputation of the right little finger could 
actually improve the overall condition of the right hand.  
However, as discussed in detail above, the veteran's 
disability is already evaluated as 30 percent disabling under 
the criteria of DC 8716.  Therefore, assigning an alternative 
20 percent disability rating under DC 5156, which is the 
maximum rating available under that code, would not provide 
the veteran with a higher evaluation.  Moreover, the Board 
notes that assigning a separate 20 percent rating for 
amputation, in addition to the 30 percent rating already 
assigned for paralysis of the ulnar nerve, would not be 
permitted, since that would amount to evaluating the same 
disability under different diagnoses.  Such action is 
characterized as pyramiding, and is barred by law.  See 
38 C.F.R. § 4.14.

The Board has also considered whether a separate disability 
rating may be warranted based upon the veteran's scar.  In 
this regard, the Board notes that the veteran reported in 
correspondence received in 1988, 1992, and 1994 that his scar 
would often crack and become painful in cold weather.  
However, although the December 1990 VA examiner noted that 
the veteran had a scar with transverse cracking on the ulnar 
side of the palm, subsequent physical examination failed to 
show any similar findings.  For example, both the June 1994 
and April 1996 VA examinations were negative for any such 
findings.  In addition, the May 1999 VA examiner specifically 
described the veteran's scar as benign.  In light of the 
aforementioned findings, the Board concludes that the 
preponderance of the competent evidence is against finding 
that the scar on the veteran's right finger and right hand is 
poorly nourished, with repeated ulceration, or that it has 
been shown to be tender and painful on objective 
demonstration.  Accordingly, the criteria for a separate 10 
percent rating for the veteran's right hand/finger scar are 
not met.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.

The Board notes that the decision as to which diagnostic code 
should be applied in a given case is for the RO and the 
Board.  See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts 
v. Brown, 5 Vet. App. 532 (1993) (en banc).  The rationale 
for selecting the applicable diagnostic code must be 
explained.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Here, the RO 
and the Board have provided ample discussion, in the rating 
decisions, SOC/SSOCs, and in the present decision, as to why 
the veteran's disability is evaluated under DC 8716, which 
provides the most advantageous rating as among the 
alternative codes available.

Furthermore, the Board has also considered whether the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, as they relate to 
pain and any resulting functional impairment due to pain or 
other symptoms, might allow for a higher rating in this case.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
Board notes that, although the veteran has reported 
experiencing pain in his finger and hand, which reportedly 
worsens during flare-ups, there is no evidence indicating 
that the veteran has received any medical treatment for his 
disability for many years, including during periods of flare-
up.  Although the veteran has reported that his service-
connected disability interferes with his ability to perform 
many day-to-day activities, the Board notes that the veteran 
is already assigned a disability rating which exceeds that 
which would have been warranted even had the finger been 
amputated, with metacarpal resection.  See DC 5156.  Thus, to 
the extent that he experiences additional functional loss due 
to pain, fatigability, or other symptoms as contemplated 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45, the Board 
believes that he has also already been compensated for such 
loss in the assignment of a 30 percent evaluation for his 
service-connected disability.

The Board recognizes that the veteran has submitted two 
statements from a private physician, Dr. G.H., in support of 
his claim for an increased rating.  We have reviewed the 
findings of this physician, including his determination that 
the veteran suffers from a 50 percent contracture deformity, 
which affects the use of his hand.  However, the Board wishes 
to note that this finding, pertaining to a single finger, 
does not translate to a reduction of 50 percent in the 
veteran's overall impairment of earning capacity, so as to 
warrant an increased disability rating of 50 percent for VA 
purposes.  The Board is aware of no authority which would 
permit such a result, nor has the appellant or his attorney 
cited to any such authority,

Moreover, although the physician's findings of obvious nerve 
damage and a limitation in his ability with normal, fine 
coordinating movements do provide some limited guidance, they 
also do not permit direct application of the Schedule for 
Rating Disabilities, which VA uses to establish the extent to 
which impairment is present.  In short, the Board concludes 
that the statements of Dr. G.H. are of some limited probative 
value in determining the severity of his disability, but that 
they do not support the assignment of a rating in excess of 
30 percent disability for the veteran's service-connected 
residuals of an injury to the right little finger.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against granting an 
increased evaluation for the veteran's service-connected 
residuals of an injury to the right little finger, with 
resultant malfunction of the right hand.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
residuals of an injury to the right little finger, with 
resultant malfunction of the right hand, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

